Case: 19-11602   Date Filed: 12/03/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11602
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:18-cr-00268-RBD-LRH-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JAMES KAMISKY,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (December 3, 2019)

Before WILSON, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 19-11602    Date Filed: 12/03/2019   Page: 2 of 2


      Ryan Thomas Truskoski, appointed counsel for James Kamisky in this direct

criminal appeal, has moved to withdraw from further representation of Kamisky

and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Kamisky’s conviction and sentence are AFFIRMED.




                                         2